DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 6/22/2021. Currently, claims 1, 2, 5-13, 15, 16 and 19-22 are pending in the application. Claims 3, 4, 14, 17 and 18 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Samuelsen does not teach a unitary wound pad, the examiner respectfully disagrees. As evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit.” As additionally evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity.” The sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary.
In response to Applicant’s argument that Samuelsen does not teach the foam layer having an exposed lower surface, the examiner asserts that Samuelsen teaches this feature as detailed in the annotated copy of Figure 2 provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “an exposed upper surface and an exposed opposing lower surface,” which is a claim limitation lacing proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claims 1, 10, 11, 19, 20 and 22 are objected to because of the following informalities: claims 1, 10, 11, 19, 20 and 22 recite a “unitary wound pad,” which is a claim limitation lacing proper antecedent basis in the specification. This is not an issue .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13, 15, 16, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsen (US 4,699,134) in view of Makower et al. (US 2009/0181074).
In regards to claim 1, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) having an exposed (uncovered, as shown in Figure 2) upper surface (as defined in the annotated copy of Figure 2 provided below) and an exposed (uncovered, as shown in Figure 2) opposing lower surface (as defined in the annotated copy of Figure 2 provided below), the unitary wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the open-cell foam (foam layer 1) comprises a main extension (the horizontal expanse of the bandage shown in Figure 1) parallel to an X-Y plane of a Cartesian coordinate system with axes X, Y and Z; a thickness (the vertical expanse shown in Figure 2) in the Z direction of said Cartesian coordinate system; and a plurality of corners (shown in Figure 1), each corner being at least one of
a)    provided as a rounded corner, a projection of which on said X-Y plane has a radii of curvature (Figure 1 shows the corners of the foam layer 1 being rounded and curved), or
b)    removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, wherein the unitary (as evidenced by the attached definition of group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) has a first corner (as defined in the annotated copy of Figure 1 provided below), a second corner (as defined in the annotated copy of Figure 1 provided below), a third corner (as defined in the annotated copy of Figure 1 provided below), a fourth corner (as defined in the annotated copy of Figure 1 provided below), a first perimeter edge (as defined in the annotated copy of Figure 1 provided below), a second perimeter edge (as defined in the annotated copy of Figure 1 provided below), a third perimeter edge (as defined in the annotated copy of Figure 1 provided below), and a fourth perimeter edge (as defined in the annotated copy of Figure 1 provided below) that together defines a shape and perimeter (as shown in Figure 1) edge of the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1), wherein the corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) extends from (as shown in the annotated copy of Figure 1 provided below) the first perimeter edge (as defined in the annotated copy of Figure 1 provided below) of the unitary (as evidenced by the attached definition of “unitary,” “unitary” is group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad to the second perimeter edge (as defined in the annotated copy of Figure 1 provided below) of the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1), wherein said first perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the first corner (as defined in the annotated copy of Figure 1 provided below) and the second corner (as defined in the annotated copy of Figure 1 provided below), wherein the second perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) to the second corner (as defined in the annotated copy of Figure 1 provided below) and the third corner (as defined in the annotated copy of Figure 1 provided below), wherein the third perimeter edge (as defined in the annotated copy of Figure 1 provided below) connects (as shown in the annotated copy of Figure 1 provided below) the third corner (as defined in the annotated copy of Figure 1 provided below) and the fourth corner (as defined in the annotated copy of Figure 1 provided below), and wherein the fourth 

    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    828
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    700
    media_image3.png
    Greyscale

Samuelsen does not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radii of curvature which differs from the radii of curvature of the projection on said X-Y plane of any of the other corners.
any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image4.png
    449
    790
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Samuelsen to have a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].
In regards to claim 2, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that each of the plurality of corners are provided as a rounded corner (Figure 1 shows the corners of foam layer 1 being rounded).
In regards to claim 5, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that the first perimeter edge (as defined in the annotated copy of Figure 1 provided above) and the second perimeter edge are straight (as defined in the annotated copy of Figure 1 provided above).
In regards to claim 6, Samuelsen and Makower et al. teach the apparatus of claims 1 and 5. Samuelsen teaches in Figure 1 that the first perimeter edge (as defined in the annotated copy of Figure 1 provided above) and the third perimeter edge (as defined in the annotated copy of Figure 1 provided above) are opposite (bottom and top, respectively) perimeter edges, wherein the second perimeter edge (as defined in the annotated copy of Figure 1 provided above) and the fourth perimeter edge (as defined in the annotated copy of Figure 1 provided above) are opposite (left and right, respectively) perimeter edges, the perimeter edges (as defined in the annotated copy of Figure 1 provided above) of each pair of opposite perimeter edges (as defined in the annotated copy of Figure 1 provided above) being substantially parallel with each other (as shown in the annotated copy of Figure 1 provided above) and substantially perpendicular to (as shown in the annotated copy of Figure 1 provided above) the perimeter edges (as defined in the annotated copy of Figure 1 provided above) of the other pair of opposite perimeter edges (as defined in the annotated copy of Figure 1 provided above).
In regards to claim 7, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen does not teach that the radii of curvatures of at least two projections differ from the radii of curvature of the other projections.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the radii of curvatures of at least two projections (the two top corner projections shown in Figure 4) differ from the radii of curvature of the other projections (the two bottom corner projections shown in Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the radii of curvatures of the projections of Samuelsen as modified by Makower et al. such that the radii of curvatures of at least two projections differ from the radii of curvature of the other projections because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [007].
In regards to claim 8, Samuelsen and Makower et al. teach the apparatus of claims 1 and 7. Samuelsen does not teach that the radii of curvatures of the at least two projections differ from each other.
While Makower et al. teaches in [0075] that “a physician can select an appropriately sized and shaped dressing for placement,” Samuelsen and Makower et al. do not explicitly teach that the radii of curvatures of the at least two projections differ from each other.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the radii of curvatures of the at least two projections differ from each other, since it has been held that a change in shape of In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). One having ordinary skill in the art before the effective filing of the invention would find it obvious that the radii of curvature of the at least two projections could be modified in order to best accommodate the dimensions of a specific wound or patient.
In regards to claim 9, Samuelsen and Makower et al. teach the apparatus of claims 1, 7 and 8. Samuelsen does not teach that the radii of curvatures of all projections differ from each other.
While Makower et al. teaches in [0075] that “a physician can select an appropriately sized and shaped dressing for placement,” Samuelsen and Makower et al. do not explicitly teach that the radii of curvatures of all projections differ from each other.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the radii of curvatures of all projections differ from each other, since it has been held that a change in shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966). One having ordinary skill in the art before the effective filing of the invention would find it obvious that the radii of curvature of all of the projections could be modified in order to best accommodate the dimensions of a specific wound or patient.
In regards to claim 10, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in the abstract and Figures 1 and 2 that the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) has a thickness (vertical extent of foam layer 1, as shown in Figure 2), further comprising at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full vertical expanse of foam layer 1), the at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) extending through at least a portion of the thickness of (as shown in Figure 2) the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1), wherein the at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below) delineates at least two sections of the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) that can be manually separated (removability taught in the abstract) from each other, and group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) is structurally intact (as shown in Figures 1 and 2).

    PNG
    media_image5.png
    571
    473
    media_image5.png
    Greyscale

In regards to claim 11, Samuelsen and Makower et al. teach the apparatus of claims 1 and 10. Samuelsen teaches in Figures 1 and 2 at least two main incomplete cuts (two cuts 5 highlighted in the annotated copy of Figure 1 provided above) extending through the thickness (as shown in Figure 2) of the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1).
In regards to claim 12, Samuelsen and Makower et al. teach the apparatus of claims 1 and 10. Samuelsen teaches in Figure 1 that the at least one main incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided above) is arcuate (shown to be curved; arcuate means “curved;” https://www.thefreedictionary.com/arcuate) in shape.
In regards to claim 13, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figure 1 that at least one of said projections has a constant radii of curvature (the corners of foam layer 1 are shown to have a continuous, uninterrupted curvature).
In regards to claim 15, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in the abstract, column 1, lines 4-6 and column 2, lines 29-30 the open-cell foam comprises a polymer foam.
In regards to claim 16, Samuelsen and Makower et al. teach the apparatus of claims 1 and 15. Samuelsen teaches in column 2, lines 29-35 that the polymer foam (“polymeric foam”) comprises polyurethane foam, polyester foam, polyether foam, polyvinyl alcohol foam, or combinations thereof.
In regards to claim 19, Samuelsen and Makower et al. teach the apparatus of claim 1. Samuelsen teaches in Figures 1 and 2 that the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) is suitable for use in negative pressure wound therapy (inasmuch as it is capable of use therewith).
In regards to claim 21, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the 
a)    provided as a rounded corner, a projection of which on said X-Y plane has a radii of curvature (Figure 1 shows the corners of the foam layer 1 being rounded and curved), or
b)    removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of a wound interface device (film 2, pressure-sensitive adhesive layer 3 and 4 silicone paper, which provide a system for adhesion of the foam layer 1 to a wound, as taught in the abstract and 42-44).


    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    828
    media_image2.png
    Greyscale

	Samuelsen does not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radii of curvature which differs from the radii of curvature of the projection on said X-Y plane of any of the other corners.
However, Makower et al. teaches in Figure 4 and [0075] an analogous device (dressing 40) wherein the projection on said X-Y plane of at least one rounded corner (as defined in the annotated copy of Figure 4 provided below) has a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any (note: any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image4.png
    449
    790
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Samuelsen to have a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].
In regards to claim 22, Samuelsen and Makower et al. teach the apparatus of claim 21. Samuelsen teaches in Figure 1 that the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and incomplete inasmuch as cuts 5 do not extend across the full vertical expanse of foam layer 1) extending from the second perimeter edge (as defined in the annotated copy of Figure 1 provided above) of the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1) to the fourth perimeter edge (as defined in the annotated copy of Figure 1 provided above) of the unitary (as evidenced by the attached definition of “unitary,” “unitary” is defined to mean “of or relating to a unit;” as evidenced by the attached definition of “unit,” “unit” is defined to mean “any group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (foam layer 1).

    PNG
    media_image5.png
    571
    473
    media_image5.png
    Greyscale

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore et al. (US 2011/0213287), in view of Samuelsen (US 4,699,134) and further in view of Makower et al. (US 2009/0181074).
In regards to claim 20, Lattimore et al. teaches in Figures 1 a negative pressure source (pump 114; taught in [0023] to be a source of negative pressure) for providing negative pressure to a wound (wound site 110); a wound pad (porous pad 103; see [0021]); a wound cover (drape 107; see [0022]) disposed over the unitary (as evidenced group of things or persons regarded as an entity;” the sections 6 of foam layer 1 are a group of sections 6 that together form an entity (the entity being foam layer 1, as shown in Figure 1), and therefore, foam layer 1 can be considered to be unitary) wound pad (103); and a conduit (conduit 112) configured to transmit negative pressure ([0023] teaches “the drape 107 may be connected to the source of negative pressure 114 via a conduit 112”) from the negative pressure source (114) to the wound cover (107).
Lattimore et al. does not teach the wound pad being the article according to claim 1.
However, Samuelsen teaches in Figures 1 and 2 and the abstract an article (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) consisting of a wound pad (foam layer 1; column 3, lines 12-14 teaches that “foam layer 1 is releasably secured to a flexible, waterproof film 2;” therefore, foam layer 1 is a distinct structure that can be removed from the flexible, waterproof film 2 and exist on its own) for application in a wound (foam layer 1 is capable of being positioned in a wound), the wound pad (foam layer 1) consisting of an open-cell foam (column 2, lines 29-30 teaches the foam layer 1 being made of polymeric foam with open cells), wherein the open-cell foam (foam layer 1) comprises a main extension (the horizontal expanse of the bandage shown in Figure 1) parallel to an X-Y plane of a Cartesian coordinate system with axes X, Y and Z; a thickness (the vertical expanse shown in Figure 2) in the 
a)    provided as a rounded corner, a projection of which on said X-Y plane has a radii of curvature (Figure 1 shows the corners of the foam layer 1 being rounded and curved), or
b)    removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, 
wherein at least one of the plurality of corners is removable (via cuts 5 highlighted in the annotated copy of Figure 1 provided below; the abstract teaches that “the foam layer is provided with cuts (5) so that large or small sections (6) can be removed from the bandage”), by manually separating a corner piece of the wound pad (foam layer 1) delineated by a corner incomplete cut (cuts 5 highlighted in the annotated copy of Figure 1 provided below; can be considered to be incomplete inasmuch as cuts 5 do not extend across the full horizontal or vertical expanse of foam layer 1) so as to leave a rounded corner, the projection of which on said X-Y plane has a radii of curvature, wherein the wound pad (foam layer 1) has a first corner (as defined in the annotated copy of Figure 1 provided below), a second corner (as defined in the annotated copy of Figure 1 provided below), a third corner (as defined in the annotated 

    PNG
    media_image1.png
    510
    456
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    828
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the wound pad of Lattimore et al. to have the structure taught by Samuelsen because this element is known in the art to be an alternate wound pad configuration that enables removal of large or small sections of the wound pad as needed to achieve the desired geometry of the wound pad for a specific application, as Samuelsen teaches in the abstract and column 2, lines 16-24.
Lattimore et al. and Samuelsen do not teach wherein the projection on said X-Y plane of at least one rounded corner of a) or b) has a radii of curvature which differs from the radii of curvature of the projection on said X-Y plane of any of the other corners.
any is defined to mean “one or more;” https://www.dictionary.com/browse/any) of the other corners (as defined in the annotated copy of Figure 4 provided below).

    PNG
    media_image4.png
    449
    790
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the projection on said X-Y plane of at least one rounded corner of a) or b) of Lattimore et al. as modified by Samuelsen to have a radii of curvature which differs from the radii of curvature of the projection of said X-Y plane of any of the other corners as taught by Makower et al. because this element is known to further adapt the shape of the device to accommodate a specific wound and/or patient, as Makower et al. teaches in [0074].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/14/2021